Case 2:16-cv-00237-JAK-GJS Document 115 Filed 11/08/18 Page 1 of 2 Page ID #:1106



 1   MICHAEL N. FEUER, CITY ATTORNEY (SBN 111529x)
 2   THOMAS H. PETERS, CHIEF ASSISTANT CITY ATTORNEY
     CORY M. BRENTE, SUPERVISING ASSISTANT CITY ATTORNEY
 3   CRAIG J. MILLER, DEPUTY CITY ATTORNEY (SBN 138302)
 4   200 N. Main Street, 6th Floor, City Hall East
     Los Angeles, CA 90012
 5   Email: Craig.miller@lacity.org
 6   Tel: (213) 978-8722 Fax: (213) 978-8785
 7   ATTORNEYS FOR DEFENDANTS CITY OF LOS ANGELES, CHARLIE BECK,
 8   JEFFREY BERT and ANDREW SMITH
 9
                             UNITED STATES DISTRICT COURT
10
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   CHARMAINE CHUA, TORIE             ) Case No.: CV 16-00237 JAK (GJSx)
                                       ) Honorable Judge: John A. Kronstadt
13   RIVERA, LYDIA HICKS, and KYLE     ) Honorable Magistrate Judge: Gail J. Standish
                                       )
     TODD, individually and on behalf of a
14                                     )
     class of similarly situated persons, and
                                       ) NOTICE OF UNAVAILABILITY OF
15   the NATIONAL LAWYERS GUILD,       ) DEFENDANTS’ COUNSEL
                                       )
16                                     )
                          Plaintiffs,  )
17   vs.                               )
                                       )
18                                     )
     CITY OF LOS ANGELES, a municipal )
19   entity, CHIEF CHARLIE BECK,       )
                                       )
20   COMMANDER ANDREW SMITH, )
     CAPT. JEFF BERT, and DOES 1 - 10, )
21                                     )
     inclusive,                        )
22                      Defendants.    )
                                       )
23          TO THE HONORABLE COURT, PLAINTIFF AND HIS COUNSEL:
24         Please be advised that trial counsel for Defendant CITY OF LOS ANGELES is
25   Deputy City Attorney, Geoffrey Plowden. Deputy City Attorney Plowden will be out
26   of the office and unavailable for any appearances in this action from November 7 to
27   ///
28   ///

                                                1
Case 2:16-cv-00237-JAK-GJS Document 115 Filed 11/08/18 Page 2 of 2 Page ID #:1107



 1   December 19, 2018. Deputy City Attorney Plowden will be on medical leave during
 2   that period of time.
 3   DATE: November 8, 2018
 4
                     MICHAEL N. FEUER, CITY ATTORNEY
 5                   THOMAS H. PETERS, CHIEF ASST. CITY ATTORNEY
 6                   CORY M. BRENTE, SENIOR ASSIST. CITY ATTORNEY
 7                                  /S/ Geoffrey Plowden
 8                    BY:______________________________________________________
 9                                 GEOFFREY PLOWDEN
                                 DEPUTY CITY ATTORNEY
10
11                   ATTORNEYS FOR DEFENDANTS
                     CITY OF LOS ANGELES, CHARLIE BECK, JEFFREY BERT and
12                   ANDREW SMITH
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
